    Case 9:19-cv-01608-MAD-TWD Document 23 Filed 06/22/20 Page 1 of 10



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ROBERT RODRIGUEZ,
                                    Plaintiff,
       vs.                                                        9:19-CV-1608
                                                                  (MAD/TWD)
DEBORAH J. MCCULLOCH, Executive Director
at C.N.Y.P.C., LORI SCHATZEL, Director of
Outpatient Operations,
                              Defendants.
____________________________________________

APPEARANCES:                                       OF COUNSEL:

ROBERT RODRIGUEZ
191-047
CNYPC
Post Office Box 300
Marcy, New York 13403
Plaintiff pro se

OFFICE OF THE NEW YORK                             ERIK BOULE PINSONNAULT, AAG
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       On December 26, 2019, Plaintiff pro se Robert Rodriguez ("Plaintiff"), an individual

civilly committed at the Central New York Psychiatric Center ("CNYPC"), in the custody of the

New York Office of Mental Health ("OMH"), commenced this action under 42 U.S.C. § 1983
    Case 9:19-cv-01608-MAD-TWD Document 23 Filed 06/22/20 Page 2 of 10



alleging that Defendants violated his federal constitutional rights under the Eighth Amendment.

See generally Dkt. No. 1.1

       On March 16, 2020, Defendants filed a motion to dismiss the complaint, arguing that the

complaint must be dismissed because Plaintiff's claims are not ripe for review, that Plaintiff fails

to state a claim upon which relief can be granted , and that Plaintiff's claim for injunctive relief

fails to meet the exception to Eleventh Amendment immunity. See generally Dkt. No. 13-1.

Plaintiff submitted his response to the Court on June 3, 2020, with Defendants' reply following on

June 11, 2020. See Dkt. Nos. 21, 22.2

                                        II. BACKGROUND

       Construed liberally, Plaintiff asserts Eighth Amendment medical indifference and failure-

to-protect claims against Defendant Deborah McCulloch, the Executive Director of CNYPC, and

Defendant Lori Schatzel, the Director of Outpatient Operations at CNYPC (collectively

"Defendants"). Plaintiff suffers from "anti-social personality disorder, and unspecified stress

disorder," and "has been diagnosed as a Level 1 S.V. (serious mental illness violent)." Dkt. No. 1

at 4. Plaintiff is currently "on his fifth admission to CNYPC." Id. at 6. After being discharged

from CNYPC to the custody of the Department of Corrections and Community Supervision

("DOCCS") on prior occasions, Plaintiff alleges that he engaged in multiple acts of self-harm and

attempted suicide on at least twelve occasions, and has suffered "beatings" "at the hands of



       1
        Plaintiff also filed a motion for preliminary injunctive relief, see Dkt. No. 4, which was
denied by this Court without prejudice on March 2, 2020. See Dkt. No. 12.
       2
         As per this Court's Text Order dated May 22, 2020, Plaintiff's response deadline was
extended to June 4, 2020, and Defendants' reply deadline was extended to June 11, 2020. See
Dkt. No. 20. Therefore, Plaintiff's prior response to Defendants' motion dated March 24, 2020,
see Dkt. No. 15, as well as Defendants' prior reply in further support of their motion dated April 2,
2020, see Dkt. No. 16, will be considered in addition to the later-filed response and reply.
                                                   2
     Case 9:19-cv-01608-MAD-TWD Document 23 Filed 06/22/20 Page 3 of 10



correction officers." See id. at 4–7. Plaintiff alleges that Defendants "both know that plaintiff is a

suicide risk." Id. at 6. Plaintiff further alleges that he wrote several letters to Defendant Schatzel

and had in-person conversations with her in which he "explain[ed] the problems he was having at

D.O.C.C.S" and "ma[de] her fully aware that he would kill himself." Id. at 8. Plaintiff also

claims that a letter was sent to Defendant McCulloch by Prisoners' Legal Service of New York

requesting that Plaintiff remain in inpatient treatment "to get the help that he needs," and that

Defendant McCulloch "showed disregard and let plaintiff be discharged[,]" after which he "again

tried to kill himself several times." Id. at 8. Plaintiff seeks only injunctive relief ordering that he

remain in "the custody of OMH where he can continue to receive the inpatient treatment that he so

desperately needs[.]" Id. at 9.

       Defendants now move to dismiss Plaintiff's complaint. See Dkt. No. 13-1. The merits of

this motion will be addressed herein.

                                          III. DISCUSSION

A.     Standard of Review

       A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111-12 (2d Cir. 2007) (citation omitted). In considering the legal

sufficiency, a court must accept as true all well-pleaded facts in the pleading and draw all

reasonable inferences in the pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 98 (2d Cir. 2007) (citation omitted). This presumption of truth, however, does not

extend to legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

Although a court's review of a motion to dismiss is generally limited to the facts presented in the

pleading, the court may consider documents that are "integral" to that pleading, even if they are
                                                   3
    Case 9:19-cv-01608-MAD-TWD Document 23 Filed 06/22/20 Page 4 of 10



neither physically attached to, nor incorporated by reference into, the pleading. See Mangiafico

v. Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282

F.3d 147, 152-53 (2d Cir. 2002)).

       To survive a motion to dismiss, a party need only plead "a short and plain statement of

the claim," see Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief[,]'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted).

Under this standard, the pleading's "[f]actual allegations must be enough to raise a right of relief

above the speculative level," see id. at 555 (citation omitted), and present claims that are

"plausible on [their] face," id. at 570. "The plausibility standard is not akin to a 'probability

requirement,' but it asks for more than a sheer possibility that a defendant has acted unlawfully."

Iqbal, 556 U.S. at 678 (citation omitted). "Where a complaint pleads facts that are 'merely

consistent with' a defendant's liability, it 'stops short of the line between possibility and

plausibility of "entitlement to relief."'" Id. (quoting [Twombly, 550 U.S.] at 557, 127 S. Ct.

1955). Ultimately, "when the allegations in a complaint, however true, could not raise a claim of

entitlement to relief," Twombly, 550 U.S. at 558, or where a plaintiff has "not nudged [its] claims

across the line from conceivable to plausible, the[ ] complaint must be dismissed[,]" id. at 570.

       When a party moves to dismiss a claim pursuant to Rule 12(b)(1), "the movant is deemed

to be challenging the factual basis for the court's subject matter jurisdiction." Cedars-Sinai Med.

Ctr. v. Watkins, 11 F.3d 1573, 1583 (Fed. Cir. 1993) (citations omitted). For purposes of such a

motion, "the allegations in the complaint are not controlling . . . and only uncontroverted factual

allegations are accepted as true. . . ." Id. (internal citations omitted). Both the movant and the

pleader are permitted to use affidavits and other pleading materials to support and oppose the

motion to dismiss for lack of subject matter jurisdiction. See Makarova v. United States, 201
                                                   4
       Case 9:19-cv-01608-MAD-TWD Document 23 Filed 06/22/20 Page 5 of 10



F.3d 110, 113 (2d Cir. 2000) (citation omitted). "Furthermore, 'jurisdiction must be shown

affirmatively, and that showing is not made by drawing from the pleadings inferences favorable

to the party asserting it.'" Gunst v. Seaga, No. 05 Civ. 2626, 2007 WL 1032265, *2 (S.D.N.Y.

Mar. 30, 2007) (quoting Shipping Financial Services Corp. v. Drakos, 140 F.3d 129, 131 (2d

Cir. 1998)); see also State Employees Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 77 n.4

(2d Cir. 2007) (holding that, in a motion to dismiss for lack of subject matter jurisdiction, a court

"may resolve disputed factual issues by reference to evidence outside the pleadings, including

affidavits").

         Courts must afford pro se plaintiffs "special solicitude" before granting motions to dismiss

or motions for summary judgment. See Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir. 1994). "A

document filed pro se is 'to be liberally construed,' ... and 'a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by lawyers.'"

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106, 97 S.

Ct. 285, 50 L. Ed. 2d 251 (1976)). "This policy of liberally construing pro se submissions is

driven by the understanding that implicit in the right of self-representation is an obligation on the

part of the court to make reasonable allowances to protect pro se litigants from inadvertent

forfeiture of important rights because of their lack of legal training." Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 475 (2d Cir. 2006) (internal quotations and modifications omitted).

Therefore, courts read pro se filings "to raise the strongest arguments that they suggest." Id. at

474.

B.       Ripeness

         Defendants first argue that Plaintiff's complaint should be dismissed because his claims

are not ripe for review. See Dkt. No. 13-1 at 4–5. "Because a motion to dismiss for lack of
                                                   5
    Case 9:19-cv-01608-MAD-TWD Document 23 Filed 06/22/20 Page 6 of 10



subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) concerns a court's 'very power to

hear the case,' that issue should be decided first." West 95 Housing Corp. v. New York City Dep't

of Hous. Pres. & Dev., No. 01 CIV 1345, 2001 WL 664628, *3 (S.D.N.Y. June 12, 2001) (citing

United States ex rel. Kreindler & Kreindler v. United Techs. Corp., 985 F.2d 1148, 1155–56 (2d

Cir. 1993)).

       "To be justiciable, a cause of action must be ripe—it must present a real, substantial

controversy, not a mere hypothetical question. Ripeness is peculiarly a question of timing. A

claim is not ripe if it depends upon contingent future events that may not occur as anticipated, or

indeed may not occur at all. The doctrine's major purpose is to prevent the courts, through

avoidance of premature adjudication, from entangling themselves in abstract disagreements. The

ripeness doctrine is drawn both from Article III limitations on judicial power and from prudential

reasons for refusing to exercise jurisdiction." Nat'l Org. for Marriage, Inc. v. Walsh, 714 F.3d

682, 687 (2d Cir. 2013) (citations and internal quotation marks omitted). Claims are not ripe if

they depend upon "contingent future events that may not occur as anticipated, or indeed may not

occur at all." Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568, 580–81 (1985).

       Here, Defendants argue that Plaintiff's claims are not ripe because, to the extent Plaintiff

alleges that he may be discharged from CNYPC back to a DOCCS prison facility at some point in

the future, this allegation is purely speculative. See Dkt. No. 13-1 at 5. The Court agrees with

Defendants. Plaintiff's claims are not ripe because they are "contingent future events that may

never occur as anticipated, or indeed may not occur at all"; namely, Plaintiff cannot assert claims

based upon the supposition that, at some point in the future, he may be discharged from CNYPC

back to a DOCCS facility. Thomas, 473 U.S. at 580–81. Accordingly, Plaintiff's claims are

dismissed.

                                                  6
     Case 9:19-cv-01608-MAD-TWD Document 23 Filed 06/22/20 Page 7 of 10



C.     Failure to State a Claim

       Even assuming that the Court had jurisdiction over this action, dismissal is still

appropriate because Plaintiff fails to state a claim upon which relief can be granted.

       As stated previously, Plaintiff alleges two separate Section 1983 claims: deliberate

indifference and failure to protect. "Most courts analyze such allegations 'as an

Eighth Amendment claim dealing with the inadequate provision of medical care.'" Barrett v.

Livingston Cnty., No. 14-CV-6593, 2019 WL 1083027, *8 (S.D.N.Y. Mar. 7, 2019) (quoting

Bell v. Gillani, No. 10-CV-1577, 2013 WL 5304188, *10 n.14 (N.D.N.Y. Sept. 19, 2013));

see also Allah v. Kemp, No. 08-CV-1088, 2010 WL 1036802, *3–4 (N.D.N.Y. Feb. 25,

2010) (construing the plaintiff's claims based on allegations that "Defendants failed to provide

him with mental health evaluation and treatment [for a period of time,] notwithstanding the

fact that he had attempted suicide three days before he arrived at Upstate, and despite the

fact that Plaintiff's health records advised of his need for such care" as "alleging the

deprivation of proper and adequate medical care").

       To state an Eighth Amendment claim for medical indifference, a plaintiff must allege that

the defendant was deliberately indifferent to a serious medical need. See Farmer v. Brennan, 511

U.S. 825, 834 (1970). "In the Second Circuit, it is equally clear that psychiatric or mental health

care 'is an integral part of medical care' and falls under the rule laid out in Estelle [v. Gamble, 429

U.S. 97 (1976)] which requires that such care be provided to prisoners." Atkins v. County of

Orange, 372 F. Supp. 2d 377, 408 (S.D.N.Y. 2005) (quoting Langley v. Coughlin, 888 F.2d 252,

254 (2d Cir. 1989)). Thus, deliberate indifference by prison officials to an inmate's serious mental

health needs constitutes cruel and unusual punishment in violation of the Eighth Amendment.



                                                   7
    Case 9:19-cv-01608-MAD-TWD Document 23 Filed 06/22/20 Page 8 of 10



       The objective component of an Eighth Amendment deliberate indifference claim "requires

that 'the alleged deprivation must be sufficiently serious, in the sense that a condition of urgency,

one that may produce death, degeneration, or extreme pain exists.'" Hill v. Curcione, 657 F.3d

116, 122 (2d Cir. 2011) (quoting Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996)). Under

the subjective element, the defendant must act "with a sufficiently culpable state of mind." Smith

v. Carpenter, 316 F.3d 178, 183–84 (2d Cir. 2013) (citation omitted). "Deliberate indifference

requires more than negligence, but less than conduct undertaken for the very purpose of causing

harm." Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994) (citation omitted). "Prison officials

are not obligated to provide inmates with whatever care the inmates desire. Rather, prison

officials fulfill their obligations under the Eighth Amendment when the care provided is

'reasonable.'" Jones v. Westchester Cnty. Dept. of Corr., 557 F. Supp. 2d 408, 413 (S.D.N.Y.

2008) (citing Salahuddin, 467 F.3d at 280) (other citation omitted). An "inadvertent failure to

provide adequate medical care" does not constitute "deliberate indifference." Estelle, 429 U.S. at

105–06.

       Upon review, accepting the material facts alleged in the complaint as true and drawing all

inferences in Plaintiff's favor, the complaint does not state a plausible claim that Defendants were,

or are currently, deliberately indifferent towards Plaintiff's mental health needs. As Defendants

describe, "OMH provides in-patient services at CNYPC for inmates requiring more intensive

treatment than those inmates receiving OMH monitoring or treatment at DOCCS facilities, and

such inmates are assessed by professionals to determine the level of mental health services they

require and assigned to facilities which have at least the identified level of services needed." Dkt.

No. 13-1 at 8. As to Defendant Schatzel, Plaintiff alleges that he told her both in letters and in

person the "problems [Plaintiff] was having at DOCCS" and that Plaintiff "asserted that he would

                                                  8
    Case 9:19-cv-01608-MAD-TWD Document 23 Filed 06/22/20 Page 9 of 10



kill himself." Dkt. No. 1 at 8. Plaintiff also now states that this Defendant has a "spot on the

discharge committee . . . [and] did not delay or cancel the transfers." Dkt. No. 21 at ¶ 30. As to

Defendant McCulloch, Plaintiff alleges that Prisoners' Legal Services of New York sent this

Defendant a letter "advocating for plaintiff to remain in inpatient treatment to get the help that he

needs," but that Defendant McCulloch "let plaintiff be discharged." Dkt. No. 1 at 8. Plaintiff also

now claims that, at some point in the past, he wrote letters to this Defendant and "[s]he did not

reply to me." Dkt. No. 21 at ¶ 22.

          However, neither the complaint nor Plaintiff's response provide any supported indication

of Defendants' role in any decisions made as to Plaintiff's previous discharges from CNYPC to a

DOCCS facility. Furthermore, as Plaintiff is seeking only injunctive relief, the complaint

provides no information as to how these Defendants would be deliberately indifferent towards

Plaintiff in the future if they did participate in any decisions as to Plaintiff's mental health

treatment or potential discharge. Moreover, Plaintiff's complaint fails to assert any facts

suggesting that Defendants disregarded any excessive risk to Plaintiff's health; as such, it is fatally

deficient and should be dismissed. See, e.g., Groves v. New York, No. 9:09-CV-412, 2010 WL

1257858, *8 (N.D.N.Y. Mar. 1, 2010) (collecting cases).

                                          IV. CONCLUSION

          After carefully reviewing the record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

          ORDERS that Defendants' motion to dismiss is GRANTED in its entirety; and the Court

further

          ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor and close

this case; and the Court further
                                                    9
   Case 9:19-cv-01608-MAD-TWD Document 23 Filed 06/22/20 Page 10 of 10



       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: June 22, 2020
       Albany, New York




                                               10
